Citation Nr: 1711951	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied reopening of the claim of entitlement service connection for a back disability.  Jurisdiction has since been transferred to the VA RO in Waco, Texas.

The Veteran testified at the RO before a Decision Review Officer (DRO) in February 2011.  A copy of the DRO hearing transcript has been associated with the record.

In July 2007, the Veteran requested a hearing before the Board.  The hearing was scheduled for July 2008.  The Veteran failed to appear at the hearing and did not provide an explanation for her absence.   In January 2011, the Veteran again requested a hearing before the Board.  A central office hearing was scheduled for April 2015.  The Veteran failed to appear at the hearing and did not provide an explanation for her absence.  However, the record indicates that the March 2015 scheduling notice for the April 2015 hearing was returned as undeliverable.  Therefore, the Board sent the Veteran a hearing clarification letter in February 2017.  In March 2017, the Veteran withdrew her request for a Board hearing.  

In May 2015, the Board reopened the previously denied claim of entitlement to service connection for a back disability and remanded the claim for additional development.  Unfortunately, further development is needed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to reschedule the Veteran for a VA compensation examination.  

Pursuant to the Board's May 2015 remand, the AOJ was directed to schedule a VA back examination for the Veteran, and such a request was initiated in May 2016 at the VA Medical Center in Mississippi.  However, the request was cancelled in June 2016 after learning that the Veteran no longer lived in Mississippi, and had moved to Temple, Texas.   

In July 2016, the Appeals Management Center contacted the Veteran to schedule a VA examination at the VAMC in Temple and asked that she provide VA with an updated address and phone number.  The Veteran responded in the same month, indicating that she did not have a working cell or land line phone number.  She did not respond to the VA's scheduling request.   Also, there are notations in the claims file that she has refused to provide an updated address.  A Supplemental Statement of the Case was issued in December 2016 and the appeal was returned to the Board.  

The Veteran is advised that VA's duty to assist a veteran in developing the facts and evidence pertinent to her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Nonetheless, subsequent to the issuance of the December 2016 Supplemental Statement of the Case, the Veteran stated that she had attempted to reschedule her appointment through the VA outpatient clinic in Lubbock, Texas, which suggests a willingness to report to a VA examination.  

The Board notes that there are indications that the Veteran was intermittently homeless during the pendency of the appeal.  She has frequently submitted new addresses, and numerous letters from the VA were returned as undeliverable during 2016.  For these reasons, it is unclear whether the Veteran received proper notification of the VA's attempts to schedule a VA examination and as indicated, it appears that she is willing to report.  Therefore, the Board finds that an additional attempt should be made to schedule the Veteran for a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the likely etiology of her back disability.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.
	
**In the unlikely event that the AOJ is unable to locate the Veteran and/or re-schedule her for a VA compensation examination, please forward the claims file to an appropriate examiner to obtain an etiology opinion, without an examination.  

The examiner is asked to:

Provide an opinion as to whether any current back disability is related to or caused by the Veteran's active service.  *In doing so, please address whether any back disability was likely present, prior to the possible 1979 back injury in a car accident and back injuries in 1981 and 1999.

The examiner should consider the Veteran's medical, occupational, and recreational history since service, as well as her claim of continuing symptoms since service.  

The examiner should also consider the Veteran's lay statements regarding being assaulted during service, and, for the purposes of this examination, should assume that the assaults occurred as she described them.  

Finally, the examiner should assume as true, for the purposes of this examination, the Veteran's report of falling when trying to sit on a rolling chair during service.

A complete rationale should be provided.

3.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and her representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




